Michael v Wagner (2017 NY Slip Op 06858)





Michael v Wagner


2017 NY Slip Op 06858


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (255/17) CA 16-01300.

[*1]CHRISTINE M. MICHAEL, PLAINTIFF-RESPONDENT,
vGINA M. WAGNER, DEFENDANT-APPELLANT, AND LAKESHORE TIRE & AUTO, INC., DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.